As filed with the Securities and Exchange Commission on May 1, 2007 Registration No. 333-115760 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ML JWH STRATEGIC ALLOCATION FUND L.P. (Exact name of registrant as specified in its charter) Delaware 6799 13-3887922 (State of Organization) (Primary Standard Industrial (IRS Employer Classification Code Number) Identification Number) c/o Merrill Lynch Alternative Investments LLC Princeton Corporate Campus 800 Scudders Mill Road Section 2G Plainsboro, New Jersey 08536 (866) MER-ALTS (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Robert D. Ollwerther Merrill Lynch Alternative Investments LLC Princeton Corporate Campus 800 Scudders Mill Road Section 2G Plainsboro, New Jersey 08536 (866) MER-ALTS (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: David R. Sawyier Michael J. Schmidtberger Sidley Austin LLP Sidley Austin LLP One South Dearborn 787 Seventh Avenue Chicago, Illinois60603 New York, New York10019 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 (the "Securities Act") check the following box. ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Pursuant to Item 512(a)(3) of Regulation S-K, all registered but unsold Limited Partnership Units of ML JWH Strategic Allocation Fund L.P. registered under SEC File No. 333-115760 are hereby deregistered under the Securities Act of 1933, as amended, effective as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the General Partner of the Registrant has dulycaused this Registration Statement or Registration Statement Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Plainsboro in the State of New Jersey on the30th day of April, 2007. ML JWH Strategic Allocation Fund L.P. By: MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC General Partner By: /s/ Shawn T. Wells Shawn T. Wells Vice President
